Citation Nr: 0933962	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-32 384	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to November 1984; from May 27, 1991 to 
September 27, 1991; from February 24, 1992 to September 25, 
1992; from May 25, 1994, to August 27, 1994; from April 17, 
1995 to October 13, 1995; from November 12, 1996, to 
May 30, 1997; from October 20, 1997 to April 16, 1998; from 
October 11, 1998 to July 7, 1999; and from March 28, 2007, to 
July 7, 2007.  She had a period of active duty training (ADT) 
from November 3, 2001, to March 1, 2003.  She also had 
periods of inactive duty for training (INADT).  Records show 
the Veteran was recalled to active duty in August 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
May 2008.  Therefore, her request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).  The issue on appeal was remanded for additional 
development in June 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran failed to report for a scheduled VA 
examination in conjunction with her claim in August 2006 and 
good cause for her failure to report has not been shown.

3.  An acquired psychiatric disorder was not incurred or 
aggravated during active service, was not manifest within one 
year of active service, and is not shown to have been 
incurred or aggravated as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder incurred in or aggravated by 
active service is not shown.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
February 2005 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing her claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  VA regulations 
provide that when a claimant fails to report for a scheduled 
medical examination, without good cause, an original 
compensation claim shall be rated based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).  The Court has also 
held that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining relevant evidence.  VA reports 
show the Veteran failed to report for a scheduled examination 
in August 2006 and had previously requested that missed 
examinations in November 2005 be rescheduled due to conflicts 
with school.  She has provided no information as to her 
failure to report in August 2006.  Further attempts to obtain 
additional evidence would be futile and the present appeal 
must be decided based upon the evidence of record.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Court has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The absence of contemporaneous medical evidence may be 
weighed as a factor in determining the credibility of lay 
evidence, but lay evidence cannot be determined to lack 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records dated in June 1996 
show the Veteran had a history of mild depression for 12 
years.  The assessment was dysthymia.  She was started on 
Prozac.  Subsequent records include diagnoses of dysthymia 
and show continued treatment with Prozac.  The Veteran's June 
1999 redeployment physical examination revealed a normal 
clinical psychiatric evaluation.  In a February 2003 Report 
of Medical History for purposes of separation, the Veteran 
reported that she was off Prozac.  She had been depressed due 
to loss of military assignments, "or people doing things to 
ruin my military career, either they don't like me or just 
being vindictive."

In statements in support of her claim the Veteran asserted, 
in essence, that her depression was incurred as a result of 
prejudice she experienced in service.  She stated that the 
main reason for her depression was due to her release from 
active service in 1984 and being told that she could not re-
enlist.

On VA examination in July 2004 the Veteran reported that she 
began having problems in 1984 while going through a divorce 
and that she did not seek treatment while she was in active 
service.  She stated he sought private medical treatment 
three months after service in 1985.  She reported she had no 
further treatment until she was provided Prozac in 1998.  The 
examiner noted that medical records indicated treatment for 
mild depression and dysthymia, but found a present Axis I 
diagnosis was not warranted.  It was noted that an adjustment 
disorder with mixed emotional features was not found upon 
examination.  More recent VA treatment records dated in March 
and April 2006 include diagnoses of depression and dysthymia 
without opinion as to etiology.  

Based upon the evidence of record, the Board finds that an 
acquired psychiatric disorder was not manifest during or 
within one year of the Veteran's discharge from active 
service and a disorder is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  Although service treatment reports indicate 
a history of depression apparently unrelated to service and 
treatment for depression and dysthymia, there is no probative 
evidence that a present disorder was onset or permanently 
aggravated during active service.  The Veteran failed to 
report for scheduled VA psychiatric examinations and there is 
no competent evidence addressing the date of onset, degree of 
aggravation during a period of active service, or indicating 
that a present disorder developed as a result of active 
service.  The only available evidence shown to have been 
based upon a thorough examination of the Veteran and a review 
of the medical record is the July 2004 VA examination report.  
That examiner found a present diagnosis of an Axis I 
diagnosis was not warranted.  In the absence of medical 
evidence based upon a similarly thorough examination, the 
Board finds the July 2004 examiner's opinion is persuasive.  

While the appellant may believe that she has an acquired 
psychiatric disorder as a result of active service, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
available evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


